Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed February 14, 2022. Claims 1-2, 4-7, 9-12, and 14-16 are pending in the application. Claims 1, 12, and 16 have been amended. Claims 1-2, 4-7, 9-12, and 14-16 will presently be examined to the extent they read on the elected subject matter of record.

Status of the Claims
The rejection of claims 1-2, 4-7, and 9-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.
Rejections not reiterated from the previous Office Action are hereby withdrawn. The following rejections are newly applied. They constitute the complete set of rejections presently being applied to the instant application.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-7, 9-12, and 14-16 are rejected under 35 U.S.C. 103 as being obvious over Theodoridis ‘275 (US 4,818,275) in view of Theodoridis ‘154 (US 5,214,154). 
Applicant’s Invention
Applicant claims a dual modal of action herbicidal formulation for controlling weeds in crops selected from the group consisting of sugarcane, soybean, coffee, and citrus, having herbicides which consist essentially of a combination of: (a) at least one first herbicide pesticide, wherein the at least first herbicide pesticide is a triazolinone; and (b) at least one second herbicide pesticide, wherein the at least one second herbicide pesticide is a urea; wherein 
(1) the triazolinone is selected from the group consisting of: sulfentrazone, carfentrazone and azafenidin and the urea is selected from the group consisting of chlorotoluron…siduron, and mixtures thereof; or
(2) the triazolinone is sulfentrazone and the urea is metobenzuron; or
(3) the triazolinone is carfentrazone and the urea is fluometuron; and
(i) the triazolinone is present in a concentrations of 35 g/L to 500g/L and the urea is present in a concentration of 17.5 g/L to 750 g/L, and (ii) the formulation effectively controls weeds selected from the group consisting of: crabgrass complex…Buttonweed and broad-leaved buttonweed (Spermacoce latifolia). Applicant claims the formulation further comprises a mixture of dispersants selected from the group consisting of (a) polymer surfactant, (b) block copolymer EO/PO, and (c) additives to stabilize the formulation. 
Applicant claims a method for controlling undesirable weeds in soybean, coffee and citrus crops, wherein the method comprises the step of combining a first herbicide in a concentration of 35 g/L to 500 g/L and a second herbicide in a concentration of 17.5 g/L to 750 g/L to obtain an herbicidal formulation and applying to a plant the formulation wherein the formulation consists essentially of a combination of: 
(a) at least one first herbicide pesticide, wherein the at least one herbicide pesticide is a triazolinone selected from the group consisting of sulfentrazone, carfentrazone and azafenidin; and (b) at least one second herbicide pesticide wherein the at least one herbicide pesticide is a urea selected from the group consisting of tebuthiuron, diuron, chlorotoluron, dimefuron, fluometuron, isoproturon…siduron and mixtures thereof, and wherein the weeds are selected from the group consisting of: crabgrass complex…Buttonweed and broad-leaved buttonweed (Spermacoce latifolia), wherein the method comprises applying the formulation of claim 1 to a plant.
Applicant claims a method for controlling undesirable weeds in sugarcane, wherein the method comprises the step of combining a first herbicide in a concentration of 35 g/L to 500 g/L and a second herbicide in a concentration of 17.5 g/L to 750 g/L to obtain an herbicidal formulation and applying to a plant the formulation consists essentially of a combination of: 
(a) at least one first herbicide pesticide, wherein the at least one herbicide pesticide is a triazolinone selected from the group consisting of sulfentrazone, carfentrazone and azafenidin; and (b) at least one second herbicide pesticide wherein the at least one herbicide pesticide is a urea selected from the group consisting essentially of chlorotoluron, dimefuron fluometuron, isoproturon…siduron and mixtures thereof, the weeds selected from the group consisting of: crabgrass complex…Buttonweed and broad-leaved buttonweed (Spermacoce latifolia). 
Determination of the scope of the content of the prior art
(MPEP 2141.01)

Theodoridis ‘275 teaches herbicide compounds 
    PNG
    media_image1.png
    108
    146
    media_image1.png
    Greyscale
 (Abstract). Theodoridis ‘275 teaches sulfentrazone is compound 1 (col. 25, Cpd. 1). Theodoridis teaches compounds have herbicidal activity in soybean plants (col 21, lines 8-11, Table 3, compound 1). Theodoridis ‘275 teaches the active herbicide compounds are used in combination with other herbicides including diuron and fluometuron (col. 24, lines 43-62). Theodoridis ‘275 teaches the compounds have herbicidal activity against morning glory (Ipomoea lacunosa or Ipomoea hederacea) (col. 21, line 14, Table 3, compound no.1). Theodoridis ‘275 teaches for herbicidal applications, the active compounds are formulated into herbicidal combinations, by admixture, in herbicidally effective amounts with adjuvants and carriers normally employed in the art for facilitating the dispersion of active ingredients. The formulations are wettable powders, water dispersible granules, emulsifiable concentrates, as solutions (col. 22, lines 32-46). Theodoridis ‘275 teaches typical wetting, dispersing or emulsifying agents are used. For instance, an emulsifiable concentrate may have foam suppressant (anti-foam), surfactants, and propylene glycol (antifreeze) (col. 23, lines 30-50). 
Theodoridis ‘275 teaches the active herbicidal compounds are formulated and/or applied with insecticides, fungicide, nematicides, plant growth regulators (col. 24, lines 32-34). Theodoridis ‘275 teaches in applying the chemical an effective amount and concentration ranges 10 g/ha to 500 g/ha, such as 100, 200, or 300 (col. 24, lines 37-42). 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Theodoridis ‘275 do not specifically disclose examples wherein sulfentrazone is combined with fluometuron, the triazolinone is present in a concentration of 35 g/L to 500 g/L and the urea is present in a concentration of 17.5 g/L to 750 g/L, or the composition is used in a method of controlling undesirable weeds in sugarcane.  It is for this Theodoridis ‘154 is added as a secondary reference.
Theodoridis ‘154 teaches herbicide compounds 
    PNG
    media_image1.png
    108
    146
    media_image1.png
    Greyscale
 (Abstract). Theodoridis ‘154 teaches sulfentrazone is compound 1 (col. 28, Cpd. 1). Theodoridis ‘154 teaches the formulations are applied pre-emergently at a rate of 0.3 to 0.5 pound per acre for soybeans and sugarcane crops (col. 27, lines 5-7-col. 28, lines 1-3). Theodoridis ‘154 teaches the active herbicide compounds may be used in combination with other herbicides, e.g. they may be mixed with, say, an equal or larger amount of a known herbicide, such as aryl urea herbicides diuron and fluometuron (col. 26, lines 44-63). Theodoridis ‘154 teaches in applying an active compound, whether formulated alone or with other agricultural chemicals, an effective amount and concentration of the active compound is employed, the amount be as low as 50, 100, 200, or 300 g/ha (col. 26, line 39-43).
Finding a Prima Facie Obviousness Rationale and Motivation
(MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of Theodoridis ‘275 and Theodoridis ‘154 and use a composition comprising sulfentrazone and fluometuron. Theodoridis ‘275 and Theodoridis ‘154 teach herbicidal compositions comprising sulfentrazone, which is compound 1. Theodoridis ‘275 and Theodoridis ‘154 teach that sulfentrazone is combined with other herbicides including urea herbicides such as fluometuron and diuron. Theodoridis ‘275 and Theodoridis ‘154 teach that sulfentrazone is effective in controlling morningglory in soybean crops. One of ordinary skill in the art would have been motivated to formulate a composition comprising sulfentrazone and fluometuron  because Theodoridis ‘275 and Theodoridis ‘154 each specifically teach that fluometuron is one of the herbicides to be mixed with sulfentrazone. In view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional herbicide set forth prima facie obvious subject matter. Therefore, the skilled artisan would have been motivated to try the combination of sulfentrazone and fluometuron as an herbicide composition, with a reasonable expectation of success. 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of Theodoridis ‘275 and Theodoridis ‘154 and use a concentration of 35 g/L to 500 g/L for the triazolinone and the urea is present in a concentration of 17.5 g/L to 750 g/L or the concentrations recited in claims 9 or 15 as a matter of routine experimentation and optimization. Theodoridis ‘275 teaches in applying the chemical an effective amount and concentration ranges 10 g/ha to 500 g/ha, such as 100, 200, or 300. Theodoridis ‘154 teaches in applying an active compound, whether formulated alone or with other agricultural chemicals, an effective amount and concentration of the active compound is employed, the amount be as low as 50, 100, 200, or 300 g/ha. One of ordinary skill in the art would have been motivated to adjust the concentration of the triazolinone herbicide to 35 g/L to 500 g/L of the triazolinone (sulfentrazone) and the urea (diuron or fluometuron) to a concentration of 17.5 g/L to 750 g/L or the concentrations recited in claims 9 and 15 to obtain the desired effect of herbicidal control. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of Theodoridis ‘275 and Theodoridis ‘154 and use a composition comprising sulfentrazone and fluometuron to control undesirable weeds in sugarcane. Theodoridis ‘275 and Theodoridis ‘154 teach herbicidal compositions comprising sulfentrazone, which is compound 1. Theodoridis ‘275 and Theodoridis ‘154 teach that sulfentrazone is combined with other herbicides including urea herbicides such as fluometuron and diuron. One of ordinary skill in the art would have been motivated to use the composition to control undesirable weeds in sugarcane because Theodoridis ‘154 teaches the formulations are applied pre-emergently at a rate of 0.3 to 0.5 pound per acre for soybeans and sugarcane crops. Based on this teaching, one of ordinary skill in the art would have found it obvious that a composition comprising sulfentrazone and fluometuron or diuron will control undesirable weeds in sugarcane, without evidence to the contrary.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Response to Arguments
Applicant's arguments filed February 14, 2022 have been fully considered but they are not persuasive. Applicant argues the examiner has not made a prima facie case of obviousness. Applicant argues that the applicants do not claim a combination of sulfentrazone and fluometuron. In response to Applicant’s argument, claims 12 and 16 each teach in the method for controlling undesirable weeds in soybean, coffee, citrus crops, and sugarcane, comprises a formulation consisting essentially of sulfentrazone, carfentrazone and azafenidin; and at least one second herbicide pesticide selected from the group consisting of diuron and fluometuron. As such, it would have been obvious to one of ordinary skill in the art that the claims to recite sulfentrazone and fluometuron. The examiner would like to note that the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG Industries v. Guardian Industries, 48 USPQ2d at 1351, 1355 (Fed. Cir. 1998) ("PPG could have defined the scope of the phrase 'consisting essentially of' for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.").  See also MPEP 2111.03.
Applicant argues that claims 12 and 16 claim methods of controlling weeds where sulfentrazone, among other herbicides, is combined with a urea herbicide in the claimed concentrations and applied to the crops to effectively prevent growth of the named weeds. Applicant argues that neither Theodoridis ‘275 nor Theodoridis ‘154, nor the combination of the two describe actual combination so sulfentrazone with a urea herbicide. Applicant argues that the combination does not teach a combination of sulfentrazone with a second herbicide, mixed in the claimed concentrations, applied to sugarcane, soybean, coffee and/or citrus crops as an effective treatment to prevent the undesirable growth of the named vegetation. Applicant argues claim 16 of the present invention is to a method of treating sugarcane crops and the arguments presented above regarding claim 12 are applicable the rejection claim 16, as well. Applicant further argues that there are no observations made in the references using any combination of pesticides. No teaching from the references using any combination of pesticides and no teaching from the references would lead a person of ordinary skill to the combinations and methods claimed herein without impermissible use of the applicants’ own disclosure or undue experimentation. Applicant further argues Theodoridis provides vague guidance for formulating mixtures. However, Theodoridis merely invites a person of ordinary skill to experiment with formulations of the synthetic herbicides described therein and combinations with a second herbicide. In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
In response to Applicant’s argument, Theodoridis ‘275 and Theodoridis ‘154 teach herbicidal compositions comprising sulfentrazone, which is compound 1. Theodoridis ‘275 and Theodoridis ‘154 teach that sulfentrazone is mixed with an equal or larger amount of a known herbicide such as diuron and fluometuron (col. 24, lines 43-45, lines 60-61, Theodoridis ‘275; col. 26, lines 44-46; lines 60-63, Theodoridis ‘154). Theodoridis ‘275 and Theodoridis ‘154 each teach in applying an active compound of the invention, whether formulated alone or with other agricultural chemicals, an effective amount and concentration of the active compound is employed, about 10 to 500 g/ha. Theodoridis ‘275 and Theodoridis ‘154 each teach that sulfentrazone is effective in controlling morningglory in soybean crops in the Tables 3 and 4. Because each application specifically provide examples using sulfentrazone it would have been obvious to one of ordinary skill in the art that sulfentrazone is an important compound that is used in controlling undesirable vegetation. As such, one of ordinary skill in the art would readily envisage composition comprising sulfentrazone combined with other herbicides to control morning glory at 95% and 100% control. Regarding the use of a composition comprising sulfentrazone and fluometuron, Theodoridis ‘275 and Theodoridis ‘154 each teach a limited number of second herbicides, including fluometuron and diuron, which are the only two urea herbicides. Thus, it would be readily envisaged by one skilled in the art that fluometuron or diuron can be combine with sulfentrazone, compound 1, in an herbicidal composition to control weeds in soybean, as taught by Theodoridis ‘275 and Theodoridis ‘154, and sugarcane as taught by Theodoridis ‘154. In addition, it is well settled that in view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional herbicides set forth prima facie obvious subject matter. Therefore, the skilled artisan would have been motivated to try the combination of sulfentrazone and fluometuron as an herbicide composition to control weeds, such as morning glory, with a reasonable expectation of success. 
Applicant argues that Theodoridis teaches application rates for the hypothetical formulations. In response to Applicant’s argument, Theodoridis ‘275 teaches in applying the chemical an effective amount and concentration ranges 10 g/ha to 500 g/ha, such as 100, 200, or 300. Theodoridis ‘154 teaches in applying an active compound, whether formulated alone or with other agricultural chemicals, an effective amount and concentration of the active compound is employed, the amount be as low as 50, 100, 200, or 300 g/ha. One of ordinary skill in the art would have been motivated to adjust the concentration of the triazolinone herbicide to 35 g/L to 500 g/L of the triazolinone (sulfentrazone) and the urea (diuron or fluometuron) to a concentration of 17.5 g/L to 750 g/L or the concentrations recited in claims 9 and 15 to obtain the desired effect of herbicidal control. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results. In addition, Applicant has not shown the criticality of the application rates, currently claimed. 
	The claims remain rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDRIAE M HOLT/Examiner, Art Unit 1616   

/Mina Haghighatian/Primary Examiner, Art Unit 1616